Case 8:19-cr-00380-JSM-CPT Document 18 Filed 08/28/19 Page 1 of 2 PagelD 65

Pete ny

UNITED STATES DISTRICT COURT £9:342528 24 9. 97
MIDDLE DISTRICT OF FLORIDA «=... 0
TAMPA DIVISION ne 2 ee SUAT

UNITED STATES OF AMERICA
5 BlAcr 3z0Tn0ceT
42 U.S.C. § 3631

v. CASE N

DAVID ALLEN BOILEAU

INFORMATION
The United States Attorney charges:

COUNT ONE
(Interference with Housing Rights)

From on or about January 21, 2019, through and including on or about
March 26, 2019, in the Middle District of Florida and elsewhere, the
defendant,

DAVID ALLEN BOILEAU,
did by force and by threat of force, willfully injure, intimidate and interfere
with, and attempt to injure, intimidate and interfere with, R.A., a Muslim
woman originally from the Republic of Iraq, because of R.A.’s religion and

national origin and because R.A. was occupying a dwelling.
Case 8:19-cr-00380-JSM-CPT Document 18 Filed 08/28/19 Page 2 of 2 PagelD 66

In violation of 42 U.S.C. § 3631(a) and (c).

MARIA CHAPA LOPEZ
United States Attorney

By: 3

 

FRANCIS D. MURRAY

Assistant United States Attorney

    

   
 

DA B-RIEDEL
Assistant United States Attorney
Acting Chief, Special Victims Section

YU
MA}
